                    Case 1:18-cv-10748-PAE-KHP Document 6
AO 440 (Rev. 06/ 12) Summons in a Civi l Action         3 Filed 11/20/18
                                                                11/16/18 Page 1 of 1

                                        UNITED STATES DISTRICT COURT
                                                                     for the
                                                         Southern District of New York


    IGNACIO REYES DE LOS SANTOS, BENITO                                 )
   CANTU, and BALTAZAR REYES LIBRADO, on                                )
  behalf of themselves, and others similarly situated,                  )
                                                                        )
                             P fainti/f(s)                              )
                                                                        )                          18 CV 10748
                                  v.                                           Civil Action No.
                                                                        )
           MARTE CONSTRUCTION INC., and                                 )
            JOSEPH M. MARTE, individually,                              )
                                                                        )
                                                                        )
                            Defendant(s)                                )

                                                      SUMMONS IN A CIVIL ACTION

To: (Defendant "s name and address) MARTE CONSTRUCTION INC., 1492 Longfellow Avenue, Bronx, New York 10460
                                             JOSEPH M. MARTE, 1492 Longfellow Avenue, Bronx, New York 10460




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:
                                 Cilenti & Cooper, PLLC
                                             708 Third Avenue - 6th Floor
                                             New York, New York 10017




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:             11/20/2018                                                                      /S/ P. NEPTUNE
                                                                                            Signature of Clerk or Deputy Clerk
